ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Amendment filed 16 June 2022 has been entered and considered. Claims 1 and 10 have been amended, and claim 16 has been added. By Examiner’s Amendment, claims 1 and 10 are further amended and claim 16 is canceled. Claims 1-5, 8-10, and 12-15, all the claims pending in the application, are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Samuel Kielar (Reg. No. 74,911) on 28 June 2022.
The application has been amended as follows: 

1. (currently amended) A medical imaging apparatus for the imaging of a light-sensitive object including biological tissue, the object having a spectral signature, the medical imaging apparatus comprising: 
a multispectral or color camera for capturing input images, the spectral signature of the object being represented in the input images by an input set of discrete spectral bands, 
an output interface for transmitting output images, 
wherein, in the output images, the spectral signature of the object in the visible light range is represented by an output set of discrete spectral bands, 
wherein at least one input-only spectral band in the input set is replaced by at least one output-only spectral band in the output set, 
the medical imaging apparatus further comprising: 
a storage member, in which calibration data are stored for mapping the input set to the output set, wherein the calibration data include representations of model input spectral signatures of a plurality of biological pigments in the input set of discrete spectral bands and representations of model output spectral signatures of the plurality of biological pigments in the output set of discrete spectral bands, and 
an image processor for determining an intensity in the at least one output-only spectral band depending on the input set and the calibration data, wherein the image processor is configured to determine a local concentration of at least one of the plurality of biological pigments in the tissue from the input set of an input pixel in at least one of the input images and assign the output set to an output pixel depending on the local concentration; 
wherein the output set contains a combination of at least a subset of the model output spectral signatures of the plurality of biological pigments, and  
wherein the image processor is further configured to map the input set to the output set by spectral fitting the spectral signature of the input set to the model input spectral signatures, classifying the tissue based on the spectral fitting, deriving a tissue reference value from the calibration data based on the classifying, and determining the output set based on the tissue reference value.  


10. (currently amended) A medical imaging method for imaging a light-sensitive object including biological tissue of the eye, the object having a spectral signature, the method comprising the steps of: 
acquiring input images in an input set of discrete spectral bands, the input set representing the spectral signature in the spectral bands of the input set, 
transmitting output images including an output set of discrete spectral bands, the output set representing the spectral signature in the spectral bands of the output set, 
converting the input images to the output images by replacing at least one input- only spectral band in the input set by at least one output-only spectral band in the output set and adapting the intensity in the at least one input-only spectral band to the spectral signature using previously stored calibration data, wherein the calibration data include representations of model input spectral signatures of a plurality of biological pigments in the input set of discrete spectral bands and representations of model output spectral signatures of the plurality of biological pigments in the output set of discrete spectral bands, and 
determining a local concentration of at least one of the plurality of biological pigments in the tissue from the input set of an input pixel in at least one of the input images and assigning the output set to an output pixel depending on the local concentration, 
wherein the output set contains a combination of at least a subset of the model output spectral signatures of the plurality of biological pigments, and 
wherein the calibration data is stored for mapping the input set to the output set by spectral fitting the spectral signature of the input set to the model input spectral signatures, classifying the tissue based on the spectral fitting, deriving a tissue reference value from the calibration data based on the classifying, and determining the output set based on the tissue reference value. 


16. (Canceled).   


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1 and 10 recite, in some variation, acquiring input images in an input set of discrete spectral bands, the input set representing the spectral signature in the spectral bands of the input set, transmitting output images including an output set of discrete spectral bands, the output set representing the spectral signature in the spectral bands of the output set, converting the input images to the output images by replacing at least one input- only spectral band in the input set by at least one output-only spectral band in the output set and adapting the intensity in the at least one input-only spectral band to the spectral signature using previously stored calibration data, wherein the calibration data include representations of model input spectral signatures of a plurality of biological pigments in the input set of discrete spectral bands and representations of model output spectral signatures of the plurality of biological pigments in the output set of discrete spectral bands, and determining a local concentration of at least one of the plurality of biological pigments in the tissue from the input set of an input pixel in at least one of the input images and assigning the output set to an output pixel depending on the local concentration, wherein the output set contains a combination of at least a subset of the model output spectral signatures of the plurality of biological pigments, and wherein the calibration data is stored for mapping the input set to the output set by spectral fitting the spectral signature of the input set to the model input spectral signatures, classifying the tissue based on the spectral fitting, deriving a tissue reference value from the calibration data based on the classifying, and determining the output set based on the tissue reference value. The cited art of record does not teach or suggest such a combination of features. 
Dyer is directed to an opthalmoscope for imaging a patient’s eye irradiated by an infrared light source so that wavelengths outside of this band do not reach the pupil and cause it to constrict. Dyer discloses outputting colorized images of the eye by mapping the wavelengths in the infrared band to the visible range. In particular, Dyer discloses mapping input pixel intensities of the biological structures including blood vessels, the optic nerve, fovea, etc. captured in the infrared band to colors in the visible spectrum to form the output colorized image of the eye. 
However, Dyer does not teach or suggest the claimed spectral signatures. Dyer also fails to teach or suggest the calibration data is stored for mapping the input set to the output set by spectral fitting the spectral signature of the input set to the model input spectral signatures, classifying the tissue based on the spectral fitting, deriving a tissue reference value from the calibration data based on the classifying, and determining the output set based on the tissue reference value within the context of the remaining features of the independent claims.
Shamir, like Dyer, is directed to coloring an imaged scene by mapping input spectral information outside the visible spectrum to output colorized spectral information within the visible spectrum. In particular, Shamir discloses extracting a spectral signature of each pixel in a set of input images by sampling the input images through a plurality of discrete spectral bands, and that each spectral signature is assigned an output color in the visible spectrum in order to output a color image of the captured scene. Shamir further discloses that the spectral signatures are defined by the reflectance of the various spectral bands and are therefore determined by the pigments of the subjects in the imaged scene. Shamir also discloses that the input spectral signature is matched to model spectral signatures that are stored in association with output colors.
However, even if combined with Dyer, Shamir would still fail to teach or suggest mapping the input set to the output set by classifying the tissue based on the spectral fitting, deriving a tissue reference value from the calibration data based on the classifying, and determining the output set based on the tissue reference value within the context of the remaining features of the independent claims.  
Border (U.S. Patent Application Publication No. 2016/0015470) discloses mapping an image captured in the non-visible range to the visible range. Border further contemplates comparing spectral signatures of an eye to known signature, but doesn’t appear to disclose this feature in conjunction with the above mapping. As such, even if Border were combined with Dyer and Shamir, the combination would fail to teach or suggest mapping the input set to the output set by classifying the tissue based on the spectral fitting, deriving a tissue reference value from the calibration data based on the classifying, and determining the output set based on the tissue reference value within the context of the remaining features of the independent claims.  
Because the cited art of record does not teach or suggest each and every feature of independent claims 1 and 10, these claims are allowed. Claims 2-5 and 8-9 are allowed by virtue of their dependency on claim 1. Claims 12-15 are allowed by virtue of their dependency on claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663